Opinión concurrente del
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 9 de febrero de 1979
Los recurridos cedieron en arrendamiento mediante escritura pública varias fincas al recurrente arrendata-rio [sic\. Se pactó un plazo de cinco años con derecho a pró-rroga por cinco años adicionales, a elección de los arrenda-tarios [sic], y también se pactó que los arrendatarios no po-drían subarrendar ni ceder el contrato total o parcialmente sin la autorización escrita de los dueños de las fincas, cuya autorización no sería negada irrazonablemente.
Próximo a vencer el primer plazo de cinco años los arren-datarios comunicaron a los arrendadores su deseo de pro-rrogar el arrendamiento pero también solicitaron permiso para subarrendar las fincas.
Los arrendadores aceptaron la prórroga, a lo cual tenían derecho los arrendatarios, pero hicieron constar por escrito que no consentían al subarrendamiento “ya que la prórroga en sí del contrato por cinco años nos es perjudicial a nuestro interés de vender las fincas.”
Reconocieron que los arrendatarios, a tenor con el con-trato, tenían derecho a la prórroga solicitada.
No creo que actuaron irrazonablemente los arrendadores. Observaron escrupulosamente el contrato pactado, aceptando la prórroga aunque ésta les era perjudicial. Como se sabe, las obligaciones que nacen de los contratos tienen fuerza de ley entre las partes contratantes y deben cumplirse a tenor de los mismos. Art. 1044, Código Civil, 31 L.P.R.A. see. 2994. Clausells v. Salas, 51 D.P.R. 89 (1937). Ni el Derecho ni los Tribunales de Justicia existen para facilitar o permitir a los contratantes evadir el cumplimiento de sus obligaciones. Matricardi v. Peñagarícano, Admor., 94 D.P.R. 1 (1967).
Los dueños arrendadores interesaban vender. La opción obligada de la prórroga ya les era perjudicial pero tienen que *415aceptarlo por haberlo así pactado. Pero no venían obligados a aceptar una condición onerosa más — el subarriendo de sus fincas por el arrendatario — pues a ello no venían obligados por el contrato, sino que por el contrario se habían reservado la facultad de denegarlo. En vista de que el subarriendo les era perjudicial fue razonable su decisión de no aceptarlo.
Si los términos del contrato eran buenos para los arren-datarios para imponer la prórroga forzosa también deben ser buenos para el arrendador negarse al subarriendo perjudi-cial, según lo pactado. No pueden los arrendatarios escoger unas cláusulas del contrato y rechazar o hacer caso omiso de otras. Creo que los arrendadores actuaron razonablemente. Si los contratos escritos pueden luego ser desechados por con-sideraciones subjetivas casi imperceptibles ¿para qué sirven? Si esa fuera la ley y no la que establece el Código Civil ¿qué quedaría del derecho de propiedad? Peor aún, ¿cómo podría continuar con razonable certeza y seguridad la actividad co-mercial y agrícola?
Por entender que los arrendadores actuaron dentro de ley, dentro de los términos del contrato y de buena fe, entiendo que la sentencia recurrida debe ser confirmada. Pacta sunt servanda.
—O—